Name: 96/266/EC: Commission Decision of 1 April 1996 recognizing in principle the completeness of the dossier submitted for detailed examination in view of the possible inclusion of kresoxim methyl in Annex I of Council Directive 91/414/EEC concerning the placing of plant protection products on the market (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  deterioration of the environment;  health;  agricultural policy;  means of agricultural production;  chemistry
 Date Published: 1996-04-12

 Avis juridique important|31996D026696/266/EC: Commission Decision of 1 April 1996 recognizing in principle the completeness of the dossier submitted for detailed examination in view of the possible inclusion of kresoxim methyl in Annex I of Council Directive 91/414/EEC concerning the placing of plant protection products on the market (Text with EEA relevance) Official Journal L 091 , 12/04/1996 P. 0074 - 0075COMMISSION DECISION of 1 April 1996 recognizing in principle the completeness of the dossier submitted for detailed examination in view of the possible inclusion of kresoxim methyl in Annex I of Council Directive 91/414/EEC concerning the placing of plant protection products on the market (Text with EEA relevance) (96/266/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), as last amended by Commission Directive 96/12/EC (2), and in particular Article 6 (3) thereof,Whereas Council Directive 91/414/EEC has provided for the development of a Community list of authorized pesticide active substances;Whereas BASF Aktiengesellschaft introduced on 28 March 1995 a dossier to the Belgian authorities in view to obtaining the inclusion of the active substance kresoxim methyl in Annex I of the Directive; whereas the Belgian authorities indicated to the Commission the results of a first examination of the completeness of the dossier with regard to the data and information requirements provided for in Annex II and, for at least one plant protection product containing the active substance concerned, in Annex III of the Directive; whereas subsequently, in accordance with the provisions of Article 6 (2), the dossier was submitted by the Company to the Commission and the other Member States;Whereas the Commission referred the dossier to the Standing Committee on plant health in the meeting of the working group 'legislation` thereof on 25 to 26 September 1995, during which the Member States confirmed the receipt of the dossier;Whereas Article 6 (3) of the Directive requires it being confirmed at the level of the Community that the dossier is to be considered as satisfying in principle the data and information requirements provided for in Annex II and, for at least one plant protection product containing the active substance concerned, in Annex III of the Directive;Whereas such confirmation is necessary in order to pursue the detailed examination of the dossier as well as in order to open to the Member States the possibility of granting provisional authorization for plant protection products containing this active substance in due respect of the conditions laid down in Article 8 (1) of the Directive, and in particular the condition to make a detailed assessment of the active substance and the plant protection product with regard to the requirements of the Directive;Whereas such decision does not prejudice that further data or information may be requested from the company where it would appear during the detailed examination that such information or data are required for a decision to be taken;Whereas it is understood between the Member States and the Commission that Belgium will pursue the detailed examination of the dossier and report the conclusions of its examination accompanied by any recommendations on the inclusion or non inclusion and any conditions related thereto to the Commission as soon as possible and at the latest within a period of one year; whereas on receipt of this report the detailed examination will be continued with the expertise from all Member States within the framework of the Standing Committee on Plant Health;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1 The dossier submitted by BASF Aktiengesellschaft to the Commission and the Member States with a view to the inclusion of kresoxim methyl as active substance in Annex I of Directive 91/414/EEC is considered as satisfying in principle the data and information requirements provided for in Annex II and, for a plant protection product containing the active substance concerned, in Annex III of the Directive.Article 2 This Decision is addressed to the Member States.Done at Brussels, 1 April 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 230, 19. 8. 1991, p. 1.(2) OJ No L 65, 15. 3. 1996, p. 20.